DETAILED ACTION

This non-final office action is in response to claims 1-24 filed June 29, 2020 for examination. Claims 1-24 are being examined and are pending.
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement filed 06/29/2020 has been placed in the application file and the information referred to therein has been considered as to the merits. 
Drawings

The drawings filed on 06/29/2020 have been accepted.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are rejected on the ground of non-statutory obviousness-type double patenting rejection as being unpatentable over claims 1-18 of  US Patent # 10,735,917 B2 (S/N # 15/746,148). Although the conflicting claims are not identical, they are not patentably distinct from each other because the referenced patents, co-pending US patent applications and the instant application are claiming common subject matter, as follows (Examiner shows independent claim 1 of instant application and claim 1 of  US Patents as example):
Instant Application
(# 16/148,826)
US Patent # 10,735,917 B2
(15/746,148)
1. An electronic terminal device comprising a radio communication module configured to perform a bidirectional wireless data exchange with a mobile communication device over a direct wireless communication link between the radio communication module and the mobile communication device, and an electronic circuit connected to the radio communication module, 
wherein the electronic circuit is configured to generate a terminal report message,


to transmit the terminal report message via the direct wireless communication link to the mobile communication device, 
the terminal report message generated by the electronic circuit including a message content part and a message addressing part, 
the message addressing part comprising a message center identifier which determines a message center responsible for processing the terminal message and enables the mobile communication device to use the message addressing part for forwarding the message content part of the terminal report message to a back-end system assigned to the electronic terminal device, and 
to receive from the mobile communication device via the direct wireless communication link a back-end response message from the back-end system, in response to the terminal report message transmitted.
a controller connected to a wireless radio communication module, wherein the controller comprises an electronic circuit configured to generate a terminal report message, and 
to transmit the terminal report message via the direct wireless communication link to the mobile communication device, 
the terminal report message generated by the controller including a message content part and a message addressing part, 
the message addressing part comprising a message center identifier that identifies a message center of a remote message processing system responsible for processing the terminal message and enables the mobile communication device to use the message addressing part for forwarding the message content part of the terminal report message to a back-end system assigned to the electronic terminal device.


Allowable Subject Matter
Claims 1-24 would be allowable if rewritten or amended or filed terminal disclaimer to overcome the rejection(s) under non-statutory double patenting rejection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art US 2006/0280181 A1 (Brailas et al.) disclosed “a method for managing a plurality of objects using RFID tags in a real-time environment. The method includes transferring information in a first format from one or more RFID tags using an RFID network. In a specific embodiment, the one or more RFID tags is coupled to respective objects, which is often capable of movement by a human user. The method includes capturing information in the first format using one or more RFID readers provided at one or more predetermined spatial region using the RFID network and parsing the information in the first format into a second format. The method includes processing the information in the second format using one or more processing rules to identify if the one or more RFID tags at a time period of T1 is associated with the one or more RFID tags at a time period of T2. The method transfers a portion of the information from the RFID network to an enterprise network. The method also receives the portion of the information at an enterprise resource planning process using the enterprise network. The method also includes determining if the one or more respective objects is physically present at a determined spatial location or not present at the determined spatial location at the time period T2.” Para. 0012
Prior art US 2008/0095162 A1 (Khoe et al.) disclosed “a communications addressing system includes first and second communication devices. The first device is capable of at least sending a message using a system specific transmission protocol. The message has a content portion and an addressing portion. The addressing portion includes a unique identifier of 
For Independent claim 1,
Since, no prior art was found to teach: “the terminal report message generated by 15the electronic circuit including a message content part and a message addressing part, the message addressing part comprising a message center identifier which determines a message center responsible for processing the terminal message and enables the mobile communication device to use the message addressing part for forwarding the message content part of the terminal report message to a back-end system assigned to the electronic terminal device, and to receive from the mobile communication device via the direct wireless communication link a back-end response message from the back-end system, in response to the terminal report message transmitted.” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable.
For Independent claims 9 and 17, the claims recite essentially similar limitations as in claim 1;


Since, no prior art was found to teach: “the terminal report message including a message content part and a message addressing part with a message center identifier which determines a message center responsible for processing the terminal message;… receiving in the electronic terminal device from the mobile communication device via the direct wireless communication link a back-end response message from the back-end system, in response to the terminal report message transmitted.” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable.
For Independent claims 13 and 21, the claims recite essentially similar limitations as in claim 5;
For dependent claims 2-4, 6-8, 10-12, 14-16, 18-20, and 22-24, the claims are allowable due to their dependency on allowable independent claims 1, 5, 9, 13, 17, and 21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Woo, Thomas YC, Thomas F. La Porta, and Krishan K. Sabnani. "User agents and flexible messages: a new approach to wireless two-way messaging." Proceedings 1997 International Conference on Network Protocols. IEEE, 1997. “Pigeon is our proposal of a wireless two-way messaging system. It provides duplex message communication among subscribers carrying self-contained portable wireless messaging devices, to be called twoway pagers (or pagers in the short) in the sequel. we have introduced a network element called a user agent in the Pigeon messaging system. A user agent is a network-based proxy that assists simple end devices in service related 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        



.